     Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 1 of 8 PageID #:163




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DR. DAVID SHIFRIN,                                )
DR. K. SHEILA SHIFRIN,                            )
THE SHIFRIN GROUP, LLC,                           )   Honorable Manish S. Shah
THE D.A.S. GROUP, LLC,                            )
CHICAGO COSMETIC SURGERY                          )
INSTITUTE LLC,                                    )   Magistrate Judge Gabriel A. Fuentes
                                                  )
       Plaintiffs,                                )
                                                  )
               v.                                 )   Case No: 1:20-cv-05932
                                                  )
JOHN DOES 1-78,                                   )
                                                  )
       Defendants.                                )

 PLAINTIFFS’ COURT ORDERED MEMORANDUM REGARDING JURISDICTION
          IN SUPPORT OF PLAINTIFFS’ MOTION FOR LEAVE TO
            CONDUCT LIMITED, EXPEDITED DISCOVERY AND
             FOR PRESERVATION OF ELECTRONIC EVIDENCE

       NOW COME the Plaintiffs DR. DAVID SHIFRIN, DR. K. SHEILA SHIFRIN, THE

SHIFRIN GROUP, LLC, THE D.A.S. GROUP, LLC, AND CHICAGO COSMETIC

SURGERY INSTITUTE LLC (collectively “Plaintiffs”), by and through their attorneys, Mudd

Law Offices, and respectfully submit this Court Ordered Memorandum Regarding Jurisdiction In

Support of Plaintiffs’ Motion for Leave to Conduct Limited, Expedited Discovery and For

Preservation of Electronic Evidence, and state as follows:

       1.      After the Plaintiffs filed their Motion for Leave to Conduct Limited Expedited

Discovery and for Preservation of Electronic Evidence (“Motion for Expedited Discovery”)

(ECF Dkt. #2), the Court ordered Plaintiffs to “file a memorandum explaining how they have

Article III standing to pursue a claim under 18 U.S.C. § 1030, when it does not appear that their

claim falls within the scope of injuries Congress sought to remedy in that statute. In addition to
     Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 2 of 8 PageID #:164




explaining their Article III standing to pursue a § 1030 claim, plaintiffs must also explain

whether they state a claim for relief under § 1030 when their computer systems were not the ones

defendants allegedly accessed without authority.” Order (November 5, 2020) (ECF Dkt. No. 3).

        2.     Prior to addressing the Court’s specific inquiry, the Plaintiffs point out that, as

alleged in the Complaint, they did not rely solely on the Computer Fraud and Abuse Act

(“CFAA”), 18 U.S.C. § 1030, for purposes of subject matter jurisdiction in this Court.

Specifically, the Plaintiffs have alleged diversity jurisdiction with parties in complete diversity

and damages in excess of $75,000. Compl. ¶¶ 3-9. The Plaintiffs reside and/or do business

within the State of Illinois. Id. ¶¶ 3-7. The Plaintiffs have also alleged the Defendants reside

outside Illinois.1 For this reason, the Plaintiffs allege that this Court has jurisdiction pursuant to

28 U.S.C. § 1332 “as the Plaintiffs and, upon information and belief, the Defendants are citizens

of different states and (b) the amount in controversy exceeds $75,000.” Id. ¶ 9. Therefore, apart

from 18 U.S.C. § 1030, this Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §

1332.

        3.     Regarding the Court’s request for a memorandum on the Plaintiffs’ Article III

standing under 18 U.S.C. § 1030, the CFAA provides that "[a]ny person who suffers damage

or loss by reason of a violation of this section may maintain a civil action against the violator . . .

." 18 U.S.C. § 1030(g) (emphasis added). Thus, if the Plaintiffs have suffered damages or losses



1
 The Plaintiffs support this allegation by assessing the geographic location, where possible,
associated with the Defendants’ reviews. None of the reviews specify a location within the State
of Illinois. The Yelp reviews all identified jurisdictions other than the State of Illinois. As to the
Google reviews, they do not identify a geographic location. Based on the foregoing, the
Plaintiffs are comfortable alleging that, upon information and belief, the Defendants are citizens
of states other than the United States. Should the Court wish the Complaint to be amended to
supplement the allegation in Paragraph 8, the Plaintiffs would be amenable to doing so. At the
very minimum, expedited discovery should be permitted to identify the defendants. Should any
be citizens of the State of Illinois, the Plaintiffs acknowledge complete diversity would not exist.

                                                  2
       Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 3 of 8 PageID #:165




by reason of a violation of § 1030, the Plaintiffs may bring a claim pursuant to § 1030. By the

clear language of the statute, this holds whether or not the Plaintiffs’ computers are those that

have been accessed without authorization. Id.

          4.     Indeed, the CFAA applies when a plaintiff has suffered damages and/or losses

sustained when a defendant accesses the system of a third-party without authorization. As this

Court stated in Hill v. Lynn,

          The statute explicitly defines "computer" as "an electronic, magnetic, optical,
          electrochemical, or other high speed data processing device performing logical,
          arithmetic, or storage functions, and includes any data storage facility or
          communications facility directly related to or operating in conjunction with such
          device." 18 U.S.C. § 1030(e)(1) (emphases added). This definition clearly
          includes not only physical computers, but also online data storage facilities—like
          GitHub—operating in conjunction with what is ordinarily thought of as a
          computer. Consistent with the plain language of the statute, most courts hold that
          unauthorized access to web-based accounts can form the basis of a CFAA
          violation, even if the defendant had permission to use the physical computer in
          question.

Hill v. Lynn, No. 17 C 06318, 2018 U.S. Dist. LEXIS 98197,2 **6-7 (N.D. Ill. June 12, 2018)

(emphasis added) (citing by way of example Estes Forwarding Worldwide LLC v. Cuellar, 239

F. Supp. 3d 918, 921, 926-27 (E.D. Va. 2017) (plaintiff sufficiently pled access to a "protected

computer" when it alleged that defendant accessed a confidential Google Drive); Brown Jordan

Int'l, Inc. v. Carmicle, 2016 U.S. Dist. LEXIS 25879, *3, *40-41 (S.D. Fla. Mar. 2, 2016)

(liability when defendant accessed fellow employees' email accounts through a web portal from

his personal iPad)).3

          5.     Based on the foregoing, any plaintiff who suffers damages or loss by reason of a



2
    All lexis cited authority has been attached hereto as part of Exhibit A.
3
  Moreover, though not necessary, an argument can be made that the Plaintiffs’ portion of the
third-party servers had been accessed without authorization. For, the Defendants posted content
to the Plaintiffs’ accounts hosted on such servers. Comp. ¶¶ 69-83.

                                                    3
     Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 4 of 8 PageID #:166




violation of § 1030 may bring a claim whether or not the unauthorized access occurred directly

with respect to a computers owned by a plaintiff. See id. And, therefore, the Plaintiffs have

addressed the Court’s second concern. See id.

       6.      As to the Court’s first concern, the Plaintiffs also maintain that their injuries

constitute those permitted pursuant to the CFAA. Under § 1030, a plaintiff must allege damages

or loss arising from a violation of one of the substantive provisions set forth in § 1030(a) and

conduct involving one of the factors of harm set forth in § 1030(c)(4)(A)(i)(I)-(VI)." Motorola,

Inc. v. Lemko Corp., 609 F. Supp. 2d 760, 765 (N.D. Ill. 2009). For violations of §§

1030(a)(2)(C) and 1030(a)(4), either damage or loss needs to be alleged, not both. Id. at 766; 18

U.S.C. § 1030(a)(2)(C) and (a)(4).

       7.      The term loss means "any reasonable costs to any victim, including the cost of

responding to an offense, conducting a damage assessment, and restoring the data, program,

system, or information to its condition prior to the offense, and any revenue lost, cost incurred, or

other consequential damages incurred because of interruption of service." 18 U.S.C. §

1030(e)(11). “Courts in this district have found that to adequately plead a loss under the CFAA,

it is the plaintiff's burden to allege that a defendant's action caused losses over $5,000 in a one-

year period, relating to damages and security assessments.” Segerdahl Corp. v. Ferruzza, No. 17-

cv-3015, 2019 U.S. Dist. LEXIS 492, *10-12 (N.D. Ill. January 2, 2019) (citing Patrick Patterson

Custom Homes, Inc. v. Bach, 586 F. Supp. 2d 1026, 1036 (N. D. Ill. 2008) (finding that expenses

related to assess and repair computer files are compensable "because they are a 'cost of

investigating or remedying damage to a computer, or cost incurred because the computer's

service was interrupted.'")).




                                                  4
     Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 5 of 8 PageID #:167




       8.      Here, Plaintiffs have incurred substantial losses due to Defendants’ violations of

the CFAA. Specifically, the Plaintiffs dedicated significant resources including, but not limited

to, employee time for purposes of monitoring the website operated by Yelp, Inc. (commonly

referred to as “Yelp”) and the website operated by Google, LLC (commonly referred to as

“Google”) and other review and social media websites to report existing and subsequent fake

reviews. Compl. at ¶116.

       9.      “[W]asted or diverted employee time falls squarely under the CFAA's definition

of loss.” Svanaco, Inc. v. Brand, 417 F. Supp. 3d 1042, 1059 (N.D. Ill. 2019) (citing by way of

example Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058, 1066 (9th Cir. 2016) ("It is

undisputed that Facebook employees spent many hours, totaling more than $5,000 in costs,

analyzing, investigating, and responding to [defendant]'s actions. Accordingly, Facebook

suffered a loss under the CFAA."); United States v. Millot, 433 F.3d 1057, 1061 (8th Cir. 2006)

(holding that salaried employees' time qualifies as a loss under the CFAA because "the hours

spent by [employees] addressing the issues caused by [defendant]'s unauthorized intrusion could

have been spent on other duties under the contract").

       10.     By spending time remedying the damage caused by the fake reviews on the

review websites, the employees were unable to perform their regular duties, resulting in the loss

of over eighty (80) hours, or $5,120.00 worth of paid labor, to monitor and correct Yelp, Google,

and other review and social media websites. Compl. ¶¶117-121. Svanaco, Inc., 417 F. Supp. 3d

at 1059.

       11.     Additionally, during its lengthy review process, Yelp disabled the posting of any

content to Dr. David Shifrin’s business Yelp Page thereby making the Yelp Page inaccessible.

Compl. ¶122. During this time, Dr. David Shifrin and his businesses could not counteract the




                                                 5
     Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 6 of 8 PageID #:168




harmful effect of the Defendants’ fake reviews. Id. ¶¶122-123. The Plaintiffs could neither

respond to each fake review with commentary indicating it to be fake nor could satisfied

customers post positive reviews that would have raised the overall rating for the Plaintiffs. Id. As

set out in the Complaint in compliance with the statute, the Plaintiffs suffered damages and loss

by reason of these violations in excess of $5,000.00 aggregated over a one-year period. Id. ¶124.

       12.       The Plaintiffs’ inability to access its review page data combined with the time and

money spent attempting to remedy the damage to and restore the integrity of their online review

pages to eliminate fake reviews constitutes precisely the kind of loss and damage 18 U.S.C. §

1030 is meant to address. Hill, 2018 U.S. Dist. LEXIS 98197 at*6-7 (inability to access deleted

code on company GitHub account); Svanaco, Inc., 417 F. Supp. at 1059 (employee time spent

addressing attack); Facebook, Inc., 844 F.3d at 1066 (employee time analyzing, investigating,

and responding to [defendant]'s actions."); Millot, 433 F.3d at 1061 (holding that salaried

employees' time spent addressing intrusion qualifies as a loss under the CFAA); Patrick

Patterson Custom Homes, Inc., 586 F. Supp. 2d at 1036 (holding “[t]he alleged losses in this case

result from the impairment or unavailability of data on the computer and are thus compensable

pursuant to the plain language of the statute.”). Thus, the Plaintiffs have addressed the Court’s

first concern.

       13.       By way of this Memorandum, Plaintiffs have sufficiently shown that they have

plead claims which fall within the jurisdiction of this Court pursuant to both 28 U.S.C. §1332

based on diversity and 28 U.S.C. §1331 based on federal question jurisdiction.

       WHEREFORE, the Plaintiffs respectfully request that this Court grant its previously filed

Motion for Expedited Discovery and enter an order providing that:




                                                  6
    Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 7 of 8 PageID #:169




         (1) The Plaintiffs are allowed to proceed with limited, expedited discovery by issuing

            subpoenas to third parties likely to possess information tending to identify the

            Defendants for purposes of seeking such information from such third parties;

         (2) Any individual or entity subpoenaed shall:

                a. Comply with the subpoena;

                b. Preserve any and all responsive evidence and information sought by the

                    subpoena; and,

                c. Provide notice to the Plaintiffs’ counsel that the responsive evidence and

                    information has been preserved; and

         (3) Any information disclosed to the Plaintiffs in response to the subpoenas may be used

            by the Plaintiffs solely for the purpose of protecting the Plaintiffs’ rights under the

            claims enumerated in the Complaint or any future amended complaint in this action.

         (4) Any subpoena issued pursuant to this order shall be deemed an appropriate court

            order under 47 U.S.C. § 551.

Dated:          Chicago, Illinois                      PLAINTIFFS
                November 25, 2020                      DR. DAVID SHIFRIN,
                                                       DR. K. SHEILA SHIFRIN,
                                                       THE SHIFRIN GROUP, LLC,
                                                       THE D.A.S. GROUP, LLC,
                                                       CHICAGO COSMETIC SURGERY
                                                       INSTITUTE LLC,

                                                       /s/ Charles Lee Mudd Jr.
                                                       By: One of Their Attorneys
                                                       Charles Lee Mudd Jr.
                                                       Mudd Law Offices
                                                       411 South Sangamon Street
                                                       Suite 1B
                                                       Chicago, Illinois 60607
                                                       Illinois Bar No.: 6257957
                                                       clm@muddlaw.com



                                                  7
     Case: 1:20-cv-05932 Document #: 5 Filed: 11/25/20 Page 8 of 8 PageID #:170




                               CERTIFICATE OF SERVICE

        I, Charles Lee Mudd Jr., do hereby certify that service of this PLAINTIFFS’
MEMORANDUM REGARDING JURISDICTION IN SUPPORT OF PLAINTIFFS’
MOTION FOR LEAVE TO CONDUCT LIMITED, EXPEDITED DISCOVERY AND
FOR PRESERVATION OF ELECTRONIC EVIDENCE shall be accomplished pursuant to
Electronic Case Filing (“ECF”) as to ECF Users and shall be sent as indicated to any non-ECF
parties listed in the service list below all on the 25th day of November 2020.


                                                  /s/ Charles Lee Mudd Jr.
                                                  By: One of Their Attorneys
                                                  Charles Lee Mudd Jr.
                                                  Mudd Law Offices
                                                  411 South Sangamon Street
                                                  Suite 1B
                                                  Chicago, Illinois 60607
                                                  Illinois Bar No.: 6257957
                                                  clm@muddlaw.com
                                                  docket@muddlaw.com


                                      SERVICE LIST

No defendants have yet filed appearances.




                                              8
